DETAILED ACTION
This is in response to the application filed on June 6, 2022 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 6, 11, and 16 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/15/2022 and 7/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13, and 23 of U.S. Patent No. 11,023,235. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader and cover the claims of 11,023,235.

17/833643
11,023,235
1. A processor comprising: 









decode circuitry to decode an instruction having fields for an opcode and a source/destination matrix operand identifier; and

execution circuitry to execute the decoded instruction to zero each data element of the identified source/destination matrix.


1. A processor comprising: 
a matrix operations accelerator circuit comprising a two-dimensional grid of fused multiply accumulate circuits; 

a first plurality of registers, that represents at least one two-dimensional destination matrix, coupled to the matrix operations accelerator circuit; 

decode circuitry to decode a matrix pair zeroing instruction having fields to specify an opcode and the at least one two-dimensional destination matrix; and 

execution circuitry to execute the decoded matrix pair zeroing instruction per the opcode to zero every element of a pair of destination matrices of the at least one two-dimensional destination matrix in response to a status register for the at least one two-dimensional destination matrix having a first field set to indicate the at least one two-dimensional destination matrix is valid and a second field set to indicate the at least one two-dimensional destination matrix comprises the pair of destination matrices.

6. A method comprising:
decoding an instruction having fields for an opcode and a source/destination matrix operand identifier; and










executing the decoded instruction to zero each data element of the identified source/destination matrix.

7. A method comprising: 
decoding, with decode circuitry of a hardware processor core coupled to a matrix operations accelerator circuit comprising a two-dimensional grid of fused multiply accumulate circuits, the matrix operations accelerator circuit coupled to a first plurality of registers that represents at least one two-dimensional destination matrix, a matrix pair zeroing instruction specifying an opcode and the at least one two-dimensional destination matrix; and 

executing, with execution circuitry of the hardware processor core, the decoded matrix pair zeroing instruction per the opcode to zero every element of a pair of destination matrices of the at least one two-dimensional destination matrix in response to a status register for the at least one two-dimensional destination matrix having a first field set to indicate the at least one two-dimensional destination matrix is valid and a second field set to indicate the at least one two-dimensional destination matrix comprises the pair of destination matrices.

11. A non-transitory machine-readable medium storing an instruction which causes a processor to perform a method, the method comprising:

decoding the instruction having fields for an opcode and a source/destination matrix operand identifier; and










executing the decoded instruction to zero each data element of the identified source/destination matrix.

13. A non-transitory machine-readable medium storing code that when executed by a machine causes the machine to perform a method comprising: 

decoding, with decode circuitry of a hardware processor core coupled to a matrix operations accelerator circuit comprising a two-dimensional grid of fused multiply accumulate circuits, the matrix operations accelerator circuit coupled to a first plurality of registers that represents at least one two-dimensional destination matrix, a matrix pair zeroing instruction specifying an opcode and the at least one two-dimensional destination matrix; and 

executing, with execution circuitry of the hardware processor core, the decoded matrix pair zeroing instruction per the opcode to zero every element of a pair of destination matrices of the at least one two-dimensional destination matrix in response to a status register for the at least one two-dimensional destination matrix having a first field set to indicate the at least one two-dimensional destination matrix is valid and a second field set to indicate the at least one two-dimensional destination matrix comprises the pair of destination matrices.

16. A system comprising:
a processor; and







an accelerator coupled to the processor, the accelerator including:


decode circuitry to decode an instruction having fields for an opcode and a source/destination matrix operand
identifier; and

execution circuitry to execute the decoded instruction to zero each data element of the identified source/destination matrix.

23. A system comprising: 
a matrix operations accelerator circuit comprising: a two-dimensional grid of fused multiply accumulate circuits, and a first plurality of registers, that represents at least one two-dimensional destination matrix, coupled to the two-dimensional grid of fused multiply accumulate circuits;

and a hardware processor coupled to the matrix operations accelerator circuit, the hardware processor comprising: 

decode circuitry to decode a matrix pair zeroing instruction having fields to specify an opcode and the at least one two-dimensional destination matrix, and 

execution circuitry to execute the decoded matrix pair zeroing instruction per the opcode to zero every element of a pair of destination matrices of the at least one two-dimensional destination matrix in response to a status register for the at least one two-dimensional destination matrix having a first field set to indicate the at least one two-dimensional destination matrix is valid and a second field set to indicate the at least one two-dimensional destination matrix comprises the pair of destination matrices.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the step of 'zero each data element' in a matrix, which is a mathematical concept. This judicial exception is not integrated into a practical application because additional steps of decoding and executing instructions are generic computing steps.  The common steps of computing include fetching instructions, decoding instructions, and executing instructions.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because further limitations in the claims include merely generic computer processors and generic processing steps of decoding and executing.  As discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984, a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry is not found to include ‘significantly more.’

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 11, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Hardware Acceleration of Matrix Multiplication on a Xilinx FPGA’ by Nirav Dave et al. (hereinafter referred to as Dave) (from Applicant’s IDS).

Referring to claim 1, Dave discloses “A processor” (Introduction Xilinx Virtex IIPro 30) “comprising: decode circuitry to decode an instruction” (Fig. 1 and section 2, the controller decodes instructions) “having fields for an opcode and a source/destination matrix operand identifier” (section 2.1 opcodes include zero, which makes matrix C=0); “and execution circuitry to execute the decoded instruction to zero each data element of the identified source/destination matrix” (Fig. 1 and section 2 functional unit handles all matrix computation, section 2.1 zero makes matrix C=0, section 5 algorithm shows zeroing every element in a matrix).

	As per claim 2, Dave discloses “the execution circuitry is to zero each row of the source/destination matrix operand” (section 5 algorithm shows zeroing every element in a matrix, each row “for (i=0; i<NumBlocks; i++)”).

Referring to claim 6, claim 1 recites the corresponding limitations as that of claim 6.  Therefore, the rejection of claim 1 applies to claim 6. 

Note, claim 7 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 7.

Referring to claim 11, claim 1 recites the corresponding limitations as that of claim 11.  Therefore, the rejection of claim 1 applies to claim 11. 
	Further, Dave discloses “A non-transitory machine-readable medium storing an
instruction which causes a processor to perform a method” (section 2, feeder passes instructions from the PowerPC to the hardware controller).

Note, claim 12 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 12.

Referring to claim 16, claim 1 recites the corresponding limitations as that of claim 16.  Therefore, the rejection of claim 1 applies to claim 16. 
	Further, Dave discloses “A system comprising: a processor; and an accelerator coupled to the processor, the accelerator including” the features of claim 1 (Fig. 1 and section 2.1).

Note, claim 17 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of Ould-Ahmed-Vall et al., U.S. Patent Application 2013/0339668 (hereinafter referred to as OAV) (from Applicant’s IDS).

As per claim 3, Dave does not appear to explicitly disclose “the source/destination matrix operand is a plurality of registers configured to represent a matrix.”
However, OAV discloses another matrix processing system wherein “the source/destination matrix operand is a plurality of registers configured to represent a matrix” (Fig. 11A vector registers 1114).
Dave and OAV are analogous art because they are from the same field of endeavor, which is matrix processing systems.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dave and OAV before him or her, to modify the teachings of Dave to include the teachings of OAV so that a plurality of registers are used to represent a matrix.
The motivation for doing so would have been to provide a means for supporting different sized data elements (as stated by OAV in [0034] – [0035]).
Therefore, it would have been obvious to combine OAV with Dave to obtain the invention as specified in the instant claim.

Note, claim 8 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 8.

Note, claim 13 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 13.

Note, claim 18 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 18.

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of ‘Incompatibilities with MATLAB in Variable-Size Support for Code Generation’ by MathWorks (hereinafter referred to as MathWorks) (from Applicant’s IDS).

As per claim 4, Dave does not appear to explicitly disclose “the execution circuitry to fault upon a determination the source/destination matrix operand identifier is not configured as a matrix.”
However, MathWorks discloses another matrix processing system wherein “the execution circuitry to fault upon a determination the source/destination matrix operand identifier is not configured as a matrix” (‘Incompatibility with MATLAB in Vector-Vector Indexing’ section describes A and B matrices that become vectors and an error when a function is run).
Dave and MathWorks are analogous art because they are from the same field of
endeavor, which is vector/matrix processing.
Before the effective filing date of the claimed invention, it would have been
obvious to one of ordinary skill in the art, having the teachings of Dave and MathWorks before him or her, to modify the teachings of Dave to include the teachings of MathWorks so that execution circuitry faults upon determining that the source/destination matrix operand identifier is not configured as a matrix.
The motivation for doing so would have been to provide a means for a function to
handle operands that are not as expected, providing flexibility.
Therefore, it would have been obvious to combine MathWorks with Dave to obtain the invention as specified in the instant claim.

Note, claim 9 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 9.

Note, claim 14 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 14.

Note, claim 19 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 19.
	
Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of ‘Brief Introduction to Vectors and Matrices’ from University of North Florida (hereinafter referred to as UNF) (from Applicant’s IDS).

As per claim 5, Dave does not appear to explicitly disclose “the execution circuitry is to set a status bit regarding the identified source/destination matrix as being zero.
However, UNF discloses “0 denotes the zero matrix” (section 1.1 special matrices).
	It would have been obvious to one of ordinary skill in the art to utilize a single bit
in order to ‘denote the zero matrix.’
	Dave and UNF are analogous art because they are from the same field of
endeavor, which is vector/matrix processing.
	Before the effective filing date of the claimed invention, it would have been
obvious to one of ordinary skill in the art, having the teachings of Dave and UNF before
him or her, to modify the teachings of Dave to include the teachings of UNF so that a
status bit is set for a zero matrix.
The motivation for doing so would have been to provide a means for using a zero
matrix with a much smaller storage space requirement. This is similar to standard
compression mechanisms motives (to convey the same amount of data with less
storage space and/or transmission time).
Therefore, it would have been obvious to combine UNF with Dave to obtain the
invention as specified in the instant claim.

Note, claim 10 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 10.

Note, claim 15 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 15.

Note, claim 20 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘How to set a range in a matrix to zero’ from MATLAB Answers – MATLAB Central, November 2017 teaches an instruction called zeros( ) for setting elements of a matrix to zero.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184